ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_01_FR.txt. 268

DÉCLARATION DE M. BEDJAOUI

1. Les déclarations et autres opinions individuelles ou dissidentes n’ont
jamais bénéficié de ma part d’une grande faveur. J’y ai donc très rare-
ment recouru. Toutefois, l’adoption par la Cour du paragraphe 2 E du
dispositif du présent avis grâce à la voix prépondérante dont je dispose en
ma qualité de président, conformément à l’article 55 du Statut, est en soi
un événement suffisamment exceptionnel pour m’inciter à me départir de
ma réserve habituelle en la matière. Au demeurant, je considère le recours
à cette déclaration moins comme l'exercice d’une simple faculté que
comme l’accomplissement d’un véritable devoir, et ce tant en raison de la
responsabilité que j’ai ainsi été amené à assumer dans l’exercice normal
de mes fonctions de Président, que des enjeux du paragraphe susmen-
tionné.

2. Avec l’arme nucléaire, l'humanité est comme en sursis. Ce terrifiant
moyen de destruction massive fait partie, depuis un demi-siècle, de la
condition humaine. L’arme nucléaire est entrée dans tous les calculs, dans
tous les scénarios, dans tous les schémas. Depuis Hiroshima, un matin du
6 aotit 1945, la peur est peu a peu devenue la premiere nature de
homme. Le parcours terrestre de celui-ci a pris l’aspect de ce que le
Coran appelle «un long voyage nocturne», comme un cauchemar dont
l'humanité ne parvient pas, à ce jour, à entrevoir la fin.

3. La Charte de l’Atlantique avait pourtant promis de «délivrer
l’homme de la peur» et celle de San Francisco de «préserver les généra-
tions futures du fléau de la guerre». Un long chemin reste encore à par-
courir pour exorciser cette nouvelle terreur de l’homme qui l’a fait
renouer avec celle de ses ancêtres qui craignaient jadis la chute sur leur
tête d’un ciel d’orage chargé de foudre. Mais la situation de l’homme du
XX® siècle se distingue, à bien des égards, de celle de son ancêtre: il est
armé de connaissance; il s’expose de son propre fait à Pautodestruction;
ses inquiétudes sont plus fondées. Pourtant doué de raison, l’homme n’a
jamais été aussi déraisonnable; son destin se brouille; sa conscience
s’obscurcit; sa vision se trouble et ses coordonnées éthiques tombent,
comme feuilles mortes, de l’arbre de vie.

4. On reconnaitra toutefois que l’homme a fait quelques efforts pour
sortir de sa nuit noire. Ainsi, l'humanité paraît, aujourd’hui du moins,
plus soulagée que dans les années quatre-vingt où elle se menagait elle-
même de la «guerre des étoiles». Le vent mortel d’une guerre cosmique,
totale et hautement sophistiquée, qui désintégrerait notre planète, ris-

46
269 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. BEDJAOUI)

quait plus que jamais de souffler sur l'humanité ces années-là. Des engins
en orbite dans la banlieue de la Terre pouvaient diriger leur gueule
d’enfer nucléaire sur notre globe, pendant que des satellites militaires, de
reconnaissance, d'observation, de surveillance ou de communication pou-
vaient se multiplier. Le système mortifère allait se mettre en place. Le
«gouvernement universel de la mort», la «thanatocratie», comme l’avait
appelée un spécialiste de l’histoire et de la philosophie des sciences, le
Français Michel Serres, se disait prêt à installer ses batteries à toutes les
périphéries de la planète. Mais heureusement la détente, puis la fin de la
guerre froide, mirent un terme à ces préparatifs terrifiants.

5. Néanmoins, la prolifération du feu nucléaire n’est pas pour autant
maîtrisée, et ce malgré l’existence du traité de non-prolifération. La peur
et la folie peuvent encore à tout moment s’enlacer pour exécuter une
danse macabre finale. L’humanité est d’autant plus vulnérable de nos
jours, qu’elle est capable de produire des missiles nucléaires en grande
quantité.

6. L'homme se fait à lui-même un chantage nucléaire pervers et per-
manent. Il faut savoir l’en délivrer. La Cour avait le devoir de prendre sa
part, si minime soit-elle, de cette œuvre salvatrice pour l'humanité; elle l’a
fait en toute conscience et en toute humilité, compte tenu des limites que
lui imposent d’une part son Statut et d’autre part le droit international
applicable.

7. Jamais, en effet, la Cour n’aura sans doute autant scruté les élé-
ments les plus complexes d’un problème qu’à l’occasion de l’examen de
celui des armes nucléaires. Dans l'élaboration du présent avis, la Cour
a été guidée par le sens des responsabilités particulières qui sont les
siennes et par sa volonté de dire le droit tel qu'il est, en ne cherchant ni
à le noircir ni à l’embellir. Elle a entendu éviter toute tentation de le
créer et elle n’est assurément pas sortie de son rôle en pressant les Etats
de légiférer au plus vite pour parachever l’œuvre entreprise par eux jus-
qu'ici.

8. Cette très importante question des armes nucléaires s’est malheu-
reusement révélée être un domaine où la Cour a dû constater qu’il
n'existe pas de réponse immédiate et claire à la question qui lui était
posée. Il faut espérer que la communauté internationale saura rendre
justice à la Cour d’avoir rempli sa mission — même si sa réponse peut
paraître insatisfaisante — et qu’elle s’attache au plus vite à corriger les
imperfections d’un droit international qui n’est en définitive que la créa-
tion des Etats eux-mêmes. Ces imperfections, la Cour aura eu au moins le
mérite de les signaler et d’appeler la société internationale à y remédier.

9. Comme son avis consultatif l’atteste, la Cour n’a à aucun moment
perdu de vue que l’arme nucléaire constitue un moyen potentiel de des-

47
270 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. BEDIAOUI)

truction de ’humanité tout entière. Pas un instant, elle n’a omis de pren-
dre en compte cet enjeu éminemment vital pour la survie de l’humanité.
Le drame de conscience auquel les uns et les autres ont été confrontés se
reflète à bien des égards dans le présent avis. Mais la Cour ne pouvait à
l’évidence pas aller au-delà de ce que dit le droit. Elle ne pouvait pas dire
ce que celui-ci ne dit pas.

10. Au terme de son avis, la Cour s’est ainsi bornée à un constat, tout
en se trouvant dans l’incapacité d’aller au-delà. Certains ne manqueront
pas d'interpréter le paragraphe 2 E du dispositif comme envisageant la
possibilité pour les Etats de recourir à l’arme nucléaire dans des circons-
tances exceptionnelles. Pour ma part, et eu égard à ce qui précède, je me
sens en conscience obligé de faire une lecture différente de ce paragraphe,
qui m’a permis d'apporter mon soutien à ce texte. Je m'en explique ci-
après.

11. Je ne saurais assez insister sur le fait que l'incapacité de la Cour
de dépasser le constat auquel elle est parvenue ne peut en aucune
manière être interprétée comme une porte entrouverte par celle-ci à la
reconnaissance de la licéité de la menace ou de l’emploi d’armes nu-
cléaires.

12. La jurisprudence de l’affaire du Lotus, que certains ne manqueront
pas de ressusciter, mérite d’être très fortement relativisée dans le contexte
particulier de la question faisant l’objet du présent avis consultatif. On
exagérerait importance et on déformerait la portée de cette décision de
la Cour permanente si on l’isolait du contexte particulier, à la fois judi-
ciaire et temporel, dans lequel elle est intervenue. La décision en question
exprimait sans aucun doute l'air du temps, celui d’une société internatio-
nale encore très peu institutionnalisée et régie par un droit international
de stricte coexistence, lui-même reflet de la vigueur du principe de la sou-
veraineté de l'Etat.

13. Il est à peine besoin de souligner que la physionomie de la société
internationale contemporaine est sensiblement différente. En dépit de la
percée encore limitée du «supranationalisme», on ne saurait nier les pro-
grès enregistrés au niveau de l’institutionnalisation, voire de l’intégration
et de la «mondialisation», de la société internationale. On en verra pour
preuve la multiplication des organisations internationales, la substitution
progressive d’un droit international de coopération au droit international
classique de la coexistence, l'émergence du concept de «communauté
internationale» et les tentatives parfois couronnées de succès de subjecti-
visation de cette dernière. De tout cela, on peut trouver le témoignage
dans la place que le droit international accorde désormais à des concepts
tels que celui d’obligations erga omnes, de règles de jus cogens ou de
patrimoine commun de l’humanité. A l’approche résolument positiviste,

48
271 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DECL. BEDJAOUI)

volontariste du droit international qui prévalait encore au début du siècle
— et à laquelle la Cour permanente n’a d’ailleurs pas manqué d’apporter
son soutien dans l’arrêt susmentionné! — s’est substituée une conception
objective du droit international, ce dernier se voulant plus volontiers le
reflet d’un état de conscience juridique collective et une réponse aux
nécessités sociales des Etats organisés en communauté. A l’évolution de
la société internationale elle-même, il convient d’ajouter les progrès enre-
gistrés dans le domaine technologique, qui rendent désormais possible
une éradication totale et pratiquement instantanée du genre humain.

14. Par ailleurs, au-delà des éléments de temps et de contexte, tout dis-
tingue la décision de la Cour permanente de l’avis de la présente Cour: la
nature du problème posé, les enjeux du prononcé et la philosophie sous-
jacente aux conclusions retenues. En 1927, la Cour permanente, dans le
cadre de l’examen d’une question d'importance beaucoup plus modeste,
était en effet arrivée à la conclusion qu’un comportement non expressé-
ment interdit par le droit international se trouve autorisé de ce seul fait?.
Dans le présent avis, au contraire, la Cour ne conclut ni à la licéité ni à
Pillicéité de la menace ou de l’emploi de l’arme nucléaire; des incertitudes
quant au droit et aux faits, elle n’infère aucune liberté en la matière. Elle
ne suggère pas davantage qu’une telle licence pourrait de quelque manière
que ce soit en être déduite. Alors que la Cour permanente avait actionné
le seul feu vert de l’autorisation, n’ayant trouvé dans le droit internatio-
nal aucune raison d’actionner le feu rouge de l'interdiction, la Cour
actuelle ne s’estime en mesure de n’actionner ni l’un ni l’autre de ces
signaux.

15. Ainsi, la Cour, dans le présent avis, fait preuve de beaucoup plus
de circonspection que sa devanciére dans l’affaire du Lotus, quand elle
affirme aujourd’hui que ce qui n’est pas expressément prohibé par le droit
international n’est pas pour autant autorisé.

1 «Le droit international régit les rapports entre des Etats indépendants. Les règles de
droit liant les Etats procèdent donc de la volonté de ceux-ci, volonté manifestée dans
des conventions ou dans des usages acceptés généralement comme consacrant des
principes de droit et établis en vue de régler la co-existence de ces communautés indé-
pendantes ou en vue de la poursuite de buts communs.» (Affaire du « Lofus », arrêt
n° 9, 1927, C.P.J.I. série À n° 10, p. 18.)

2 «La Cour doit donc, en tout état de cause, examiner s’il existe, oui ou non, une règle de
droit international limitant la liberté des Etats d’étendre la juridiction pénale de leurs
tribunaux à une situation réunissant les circonstances du cas d’espèce» (ibid., p. 21);

et la Cour de conclure:

«Il y a donc lieu de constater qu’aucun principe de droit international, dans le sens
de l’article 15 de la Convention de Lausanne du 24 juillet 1923, ne s’oppose à
l'exercice des poursuites pénales dont il s’agit. En conséquence, la Turquie, en inten- |
tant, en vertu de ia liberté que le droit international laisse à tout Etat souverain, les
poursuites pénales en question, n’a pu, en l’absence de pareils principes, agir en con-
tradiction des principes du droit international aux termes du compromis.» (Jbid.,

p. 31.)

49
272 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. BEDJAOUI)

16. Tout en ne se prononçant ni pour la licéité de la menace ou de
l'emploi de l’arme nucléaire, ni pour leur illicéité, la Cour prend acte,
dans son avis, de l’existence d’un processus très avancé de mutation du
droit international en la matière, ou, en d’autres termes, d’une tendance
actuelle à la substitution d’une norme de droit international à une autre,
la première n’existant pas encore et la seconde n’existant déjà plus.
Encore une fois, si la Cour, en tant qu’organe judiciaire, a estimé ne pas
pouvoir aller au-dela d’un tel constat, les Etats ne sauraient y voir, 4 mon
avis, une quelconque autorisation d’agir a leur guise.

17. La Cour est évidemment consciente du caractère à première vue
insatisfaisant de sa réponse à l’Assemblée générale. Cependant, si la Cour
peut laisser l’impression à certains qu’elle s’est arrêtée à mi-chemin de la
tâche qui lui a été confée, je suis au contraire d’avis qu’elle a rempli sa
mission en allant, dans sa réponse à la question posée, jusqu'où les élé-
ments à sa disposition lui permettaient d’aller.

18. Dans la seconde phrase du paragraphe 2 E du dispositif de l’avis,
la Cour indique qu’elle est parvenue à un point de son raisonnement
qu’elle ne peut dépasser qu’en s’exposant au risque d’adopter une conclu-
sion qui irait au-delà de ce qui lui paraît légitime. C’est 14 la position de
la Cour en tant que corps judiciaire. Nombre de juges ont adhéré à cette
position mais sans doute chacun avec une approche et une interprétation
qui lui sont propres. On aura sûrement observé que la répartition des
voix, tant en faveur que contre le paragraphe 2 E, n’a nullement obéi à un
clivage géographique, ce qui est un signe d’indépendance des membres de
la Cour, que je me plais à souligner. Ayant ainsi expliqué le sens qu'il y a
lieu de reconnaître selon moi au prononcé de la Cour, je voudrais main-
tenant revenir brièvement sur les raisons de fond qui m’ont amené à y
adhérer.

*
* *

19. Le droit international humanitaire est un corpus de règles particu-
lièrement exigeant et ces dernières ont vocation à s’appliquer en toutes
circonstances. La Cour l’a pleinement reconnu.

20. Les armes nucléaires paraissent bien — du moins dans l’état actuel
de la science — de nature à faire des victimes indiscriminées, confondant
combattants et non-combattants et causant de surcroît des souffrances
inutiles aux uns comme aux autres. L'arme nucléaire, arme aveugle, désta-
bilise donc par nature le droit humanitaire, droit du discernement dans
l’utilisation des armes. L’arme nucléaire, mal absolu, déstabilise le droit
humanitaire en tant que droit du moindre mal. Ainsi l'existence même de
l'arme nucléaire constitue un grand défi à l'existence même du droit
humanitaire, sans compter les effets à long terme dommageables pour
l'environnement humain dans le respect duquel le droit à la vie peut
s'exercer. À moins que la science ne parvienne à découvrir l’arme nucléaire
«propre » qui frapperait le combattant en épargnant le non-combattant, il
est clair que l’arme nucléaire a des effets indiscriminés et constitue un défi

50
273 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DECL. BEDJAOUI)

absolu au droit humanitaire. Guerre nucléaire et droit humanitaire parais-
sent par conséquent deux antithèses qui s’excluent radicalement, l’exis-.
tence de l’un supposant nécessairement l’inexistence de l’autre.

21. H ne fait pas de doute pour moi que la plupart des principes et
régles du droit humanitaire et, en tout cas, les deux principes interdisant
Pun l’emploi des armes à effets indiscriminés et l’autre celui des armes
causant des maux superflus font partie du jus cogens. La Cour a évoqué
cette question dans le présent avis: mais elle a toutefois déclaré qu’elle
n’avait pas à se prononcer sur ce point dans la mesure où la question de
la nature du droit humanitaire applicable aux armes nucléaires ne ren-
trait pas dans le cadre de la demande que lui a adressée l’Assemblée géné-
rale des Nations Unies. La Cour n’en a pas moins expressément consi-
déré ces règles fondamentales comme «des règles intransgressibles du
droit international coutumier»?.

22. Le droit à la survie de l’État est lui aussi un droit fondamental et
s'apparente, à maints égards, à un droit «naturel». Cependant, la légi-
time défense — fiit-elle exercée dans des conditions extrêmes mettant en
cause la survie même d’un Etat — ne peut engendrer une situation dans
laquelle un Etat s’exonérerait lui-même du respect des normes «intrans-
gressibles» du droit international humanitaire. Il peut donc se produire,
dans certaines circonstances, une opposition irréductible, une collision
frontale de principes fondamentaux dont l’un ne saurait se réduire à
Pautre. Il reste que l’emploi de l’arme nucléaire par un Etat dans des cir-
constances où sa survie est en jeu risque à son tour de mettre en danger la
survie de l'humanité tout entière, précisément du fait de l’engrenage de la
terreur et de l’escalade dans l'emploi de telles armes. On manquerait par
conséquent de la plus élémentaire prudence si on plaçait sans hésitation
la survie d’un Etat au-dessus de toutes autres considérations, et en par-
ticulier au-dessus de la survie de l'humanité elle-même.

x Ÿ 4%

23. Comme la Cour l’a reconnu, l’obligation de négocier de bonne foi
un désarmement nucléaire concerne les quelque cent quatre-vingt-deux
Etats parties au traité de non-prolifération. Il me paraît pour ma part
possible d’aller au-delà de cette conclusion et d’affirmer qu’il existe en

3 Voir le paragraphe 79 de l’avis ainsi libellé:

«C’est sans doute parce qu’un grand nombre de règles du droit humanitaire appli-
cable dans les conflits armés sont si fondamentales pour le respect de la personne
humaine et pour des «considérations élémentaires d'humanité», selon l’expression
utilisée par la Cour dans son arrêt du 9 avril 1949 rendu en l’affaire du Détroit de
Corfou (C.I.T. Recueil 1949, p. 22), que la convention IV de La Haye et les conven-
tions de Genève ont bénéficié d’une large adhésion des Etats. Ces règles fondamen-
tales s’imposent d’ailleurs à tous les Etats, qu’ils aient ou non ratifié les instruments
conventionnels qui les expriment, parce qu’elles constituent des principes intrans-
gressibles du droit international coutumier.» (Les italiques sont de moi.)

51
274 MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. BEDJAOUI)

réalité une double obligation générale, opposable erga omnes, de négocier
de bonne foi et de parvenir au résultat recherché. I1 n’est en effet pas
déraisonnable de penser qu’eu égard à l’unanimité, au moins formelle,
qui prévaut en ce domaine cette double obligation de négocier de bonne
foi et de parvenir au résultat prévu a désormais revêtu, après cinquante
ans, un caractère coutumier. Pour le reste, je partage entièrement l’opi-
nion de la Cour quant à la portée juridique de cette obligation. Je me
contenterai seulement de souligner une fois encore toute l’importance du
but à atteindre compte tenu en particulier des incertitudes qui subsistent
encore, La Cour devait à l’évidence le dire. Eu égard au lien très étroit
que cette question entretient, par le fait des choses, avec celle de la licéité
ou de l’illicéité de la menace ou de l’emploi d’armes nucléaires, on ne sau-
rait reprocher à la Cour d’avoir statué ultra petita. Cette dernière notion
est en tout état de cause étrangère à la procédure consultative.

« Ÿ x

24. La solution dégagée par le présent avis consultatif fait le constat
sans complaisance de la réalité juridique, tout en exprimant et traduisant
fidèlement l'espoir, partagé par tous, peuples et Etats, que /e but ultime de
toute action dans le domaine des armes nucléaires restera toujours le
désarmement nucléaire, que ce but n'est plus utopique et qu'il est du
devoir de tous de le rechercher plus activement que jamais. De l'existence
de cette volonté d'engagement dépend le destin de l’homme car, comme
l’écrivait Albert Einstein, «le sort de l'humanité sera celui qu'elle méri-
tera»,

(Signé) Mohammed BEDJAOUI.

4 Albert Einstein, Comment je vois le monde (traduction du colonel Cros), Paris, Flam-
marion, p. 84.

52
